 
 
IIB 
111th CONGRESS 2d Session 
H. R. 5756 
IN THE SENATE OF THE UNITED STATES 

September 24, 2010
Received; read twice and referred to the  Committee on Health, Education, Labor, and Pensions

AN ACT 
To amend subtitle D of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 to provide grants and technical assistance to University Centers for Excellence in Developmental Disabilities Education, Research, and Service to improve services rendered to children and adults on the autism spectrum, and their families, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Training and Research for Autism Improvements Nationwide Act of 2010 or the TRAIN Act of 2010. 
2.University Centers for Excellence initiatives on autism spectrum disorders 
(a)In generalSubtitle D of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15061 et seq.) is amended— 
(1)by inserting before section 151 the following: 
 
1General grant programs for University Centers for Excellence; and 
(2)by adding at the end the following: 
 
2University Centers for Excellence initiatives on autism spectrum disorders 
157.Autism spectrum disorders initiative grants and technical assistance 
(a)Grants 
(1)In generalThe Secretary shall award multiyear grants for the purpose described in paragraph (2) to University Centers for Excellence in Developmental Disabilities Education, Research, and Service that are funded under part 1 and engaged in the core functions described in section 153(a)(2). 
(2)PurposeThe purpose described in this paragraph is to provide individuals with interdisciplinary training, continuing education, technical assistance, and information for the purpose of improving services rendered to children and adults on the autism spectrum, and their families, to address unmet needs related to autism spectrum disorder. For purposes of the previous sentence, individuals shall include children and adults on the autism spectrum, families of such children and adults, health professionals (including allied health professionals), and vocational training and educational professionals. 
(3)Application requirementsA University Center for Excellence in Developmental Disabilities Education, Research, and Service that desires to receive a grant under this section shall submit to the Secretary an application— 
(A)demonstrating that the Center has capacity to— 
(i)provide training and technical assistance in evidence-based practices to evaluate, and provide effective interventions, services, treatments, and supports to, children and adults on the autism spectrum and their families; 
(ii)provide individuals on the autism spectrum, and the families of such individuals, opportunities to advise and direct activities under the grant to ensure that an individual-centered, and family-centered, approach is used; 
(iii)share and disseminate materials and practices that are developed for, and evaluated to be effective in, the provision of training and technical assistance; and 
(iv)provide training, technical assistance, interventions, services, treatments, and supports under this section statewide; 
(B)providing assurances that the Center will— 
(i)provide trainees under this section with an appropriate balance of interdisciplinary didactic and community-based experiences; and 
(ii)provide to the Secretary, in the manner prescribed by the Secretary, data regarding the number of individuals who have benefitted from, and outcomes of, the provision of training and technical assistance under this section; 
(C)providing assurances that training, technical assistance, dissemination of information, and services under this section will— 
(i)be consistent with the goals of this Act, the Americans with Disabilities Act of 1990, the Individuals with Disabilities Education Act, and the Elementary and Secondary Education Act of 1965; 
(ii)supplement, and not supplant, activities funded under this subtitle (other than this section); 
(iii)be planned and designed with the participation of individuals on the autism spectrum and the families of such individuals; and 
(iv)be conducted in coordination with relevant State agencies, institutions of higher education, and service providers; and 
(D)containing such other information and assurances as the Secretary may require. 
(4)Amount of grantsThe amount of a grant to a University Center for Excellence in Developmental Disabilities Education, Research, and Service for a fiscal year under this section shall be not less than $250,000.  
(b)Technical assistanceThe Secretary may reserve not more than 2 percent of the amount appropriated to carry out this section for a fiscal year to make a grant to a national organization with demonstrated capacity for providing training and technical assistance to— 
(1)assist in national dissemination of specific information, including evidence-based best practices, from interdisciplinary training programs, and when appropriate, other entities whose findings would inform the work performed by University Centers for Excellence in Developmental Disabilities Education, Research, and Service awarded grants under this section; 
(2)compile and disseminate strategies and materials that prove to be effective in the provision of training and technical assistance so that the entire network can benefit from the models, materials, and practices developed in individual centers; 
(3)assist in the coordination of activities of grantees under this section; 
(4)develop a (or enhance an existing) Web portal that will provide linkages to each of the individual training initiatives and provide access to training modules, promising training, and technical assistance practices and other materials developed by grantees; 
(5)serve as a research-based resource for Federal and State policymakers on information concerning the provision of training and technical assistance for the assessment, and provision of supports and services for, children and adults on the autism spectrum; 
(6)convene experts from multiple interdisciplinary training programs, individuals on the autism spectrum, and the families of such individuals to discuss and make recommendations with regard to training issues related to assessment, interventions, services, treatment, and supports for children and adults on the autism spectrum; and 
(7)undertake any other functions that the Secretary determines to be appropriate. 
(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $17,000,000 for each of the fiscal years 2012 through 2016.  
158.Capacity building grants 
(a)GrantsThe Secretary shall award multiyear grants to not more than 4 University Centers for Excellence in Developmental Disabilities Education, Research, and Service described in paragraph (1) of section 157(a) to— 
(1)collaborate with minority institutions to— 
(A)provide services described in such section to individuals on the autism spectrum who are from racial and ethnic minority populations and to their families; and 
(B)conduct research and education focused on racial and ethnic minority populations; and 
(2)build capacity within such institutions to enable such institutions to apply to become University Centers for Excellence in Developmental Disabilities Education, Research, and Service capable of providing such services, research, and education. 
(b)Applicable provisionsThe provisions of paragraphs (2) and (3) of section 157(a) shall apply with respect to grants under this section to the same extent and in the same manner as such provisions apply with respect to grants under section 157.  
(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to applicants that demonstrate collaboration with minority institutions that— 
(1)have demonstrated capacity to meet the requirements of this section and provide services to individuals on the autism spectrum and their families; or 
(2)are located in a State with one or more underserved populations. 
(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000 for each of the fiscal years 2012 through 2016.  
159.DefinitionsIn this part: 
(1)The term interventions means educational methods and positive behavioral support strategies designed to improve or ameliorate symptoms associated with autism spectrum disorder. 
(2)The term minority institution has the meaning given to such term in section 365 of the Higher Education Act of 1965.  
(3)The term services means services to assist individuals on the autism spectrum to live more independently in their communities. 
(4)The term treatments means health services, including mental health services, designed to improve or ameliorate symptoms associated with autism spectrum disorder.. 
(b)Conforming amendments 
(1)Such subtitle is further amended— 
(A)in section 152(a)(1), by striking subtitle and inserting part; 
(B)in section 153(a)(2)(D), by striking subtitle and inserting part;  
(C)in each of subparagraphs (B) and (D) of section 154(a)(3), by striking subtitle and inserting part; 
(D)in each of paragraphs (1) and (3) of section 154(d), by striking subtitle and inserting part; and 
(E)in each of subsections (a)(1) and (b) of section 156, by striking subtitle and inserting part. 
(2)The table of contents in section 1(b) of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 is amended— 
(A)by inserting before the item relating to section 151 the following: 
 
 
Part 1—General Grant Programs for University Centers for Excellence; and 
(B)by inserting at the end of the items relating to subtitle D of title I the following: 
 
 
Part 2—University Centers for Excellence Initiatives on Autism Spectrum Disorders 
Sec. 157. Autism spectrum disorders initiative grants and technical assistance. 
Sec. 158. Capacity building grants. 
Sec. 159. Definitions.. 
 Passed the House of Representatives September 23, 2010.Lorraine C. Miller,Clerk. 
 
